Case: 12-10318         Date Filed: 09/12/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10318
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 4:07-cr-00050-SPM-WCS-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                             l      Plaintiff-Appellee,

                                                 versus

GUS DASHER,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________
                                      (September 12, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Appellant Gus Dasher appeals the district court’s judgment revoking his
               Case: 12-10318     Date Filed: 09/12/2012    Page: 2 of 4

supervised release and imposing a ten-month sentence of imprisonment pursuant

to 18 U.S.C. § 3583(e)(3). The district court found that Dasher committed six

violations of his supervised release conditions, including violating state laws,

failing to submit monthly reports, failing to notify his probation officer when

arrested or questioned by law enforcement, and failing to notify his probation

officer of a change in address. On appeal, Dasher argues that the district court

erred by failing to make explicit findings about the evidence and reasons it relied

upon in revoking his supervised release.

      We generally review a district court’s revocation of supervised release for

an abuse of discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir.

1994). However, where an objection is raised for the first time on appeal, we

review for plain error. United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir.

2003). To prevail under the plain-error standard, a defendant must show that:

“(1) an error occurred; (2) the error was plain; (3) it affected his substantial rights;

and (4) it seriously affected the fairness of the judicial proceedings.” Id. With

regard to whether an error affected substantial rights, “[i]n most cases, a court of

appeals cannot correct the forfeited error unless the defendant shows that the error

was prejudicial.” United States v. Olano, 507 U.S. 725, 734, 113 S. Ct. 1770,

1778, 123 L. Ed. 2d 508 (1993).

                                           2
              Case: 12-10318     Date Filed: 09/12/2012    Page: 3 of 4

      “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006); see also 18

U.S.C. § 3583(e)(3). In United States v. Copeland, we clarified that due process

requires the district court to state “the reasons for the revocation of supervised

release and the evidence the decision maker relied upon.” Copeland, 20 F.3d 412,

414 (11th Cir. 1994). See also Morrissey v. Brewer, 408 U.S. 471, 489, 92 S. Ct.

2593, 2604, 33 L. Ed. 2d 484 (1972) (holding that, to satisfy due process in the

context of parole revocation, the factfinder must issue a statement as to the

evidence relied on and the reasons for revocation). Moreover, “general conclusory

reasons . . . do not meet [the] due process requirement that the revoking judge state

the factual findings and the reasons relied upon for revocation.” United States v.

Lacey, 648 F.2d 441, 445 (5th Cir. Unit A June 1981). In Copeland, we

concluded that the district court had provided sufficient reasons because it “set

forth the specific witness testimony it relied upon in reaching its conclusions, its

reasons for crediting [a] witness, and its justification for revoking appellant’s

supervised release.” Copeland, 20 F.3d at 415.

                                           3
              Case: 12-10318    Date Filed: 09/12/2012   Page: 4 of 4

      We conclude from the record here that the district court erred by failing to

state “the reasons for the revocation of supervised release and evidence the

decision maker relied upon.” However, because Dasher raises this argument for

the first time on appeal, we review for plain error only. Dasher has not shown that

the outcome of the proceedings below would have been different absent the error.

At the revocation hearing, Dasher conceded several violations and there was

sufficient evidence presented for the district court to find that Dasher committed

the violations that were contested. Accordingly, we conclude that the district

court did not plainly err because Dasher cannot show that the court’s error affected

his substantial rights. Thus, we affirm the district court’s judgment revoking

Dasher’s supervised release.

      AFFIRMED.




                                         4